Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jacori André Carter appeals the district court’s order dismissing his 42 U.S.C. § 1988 (2012) complaint under 28 U.S.C. § 1915A(b) (2012). We have reviewed the record and find no reversible error. Accordingly, we deny Carter’s motions for leave to file an amended complaint and for' appointment of counsel and affirm for the reasons stated by the district court. Carter v. Davis, No. l:14-cv-01065-LMB-IDD (E.D. Va. filed Dec. 18, 2014; entered Dec. 19, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.